DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant's amendments filed 1/20/2022 have been entered. Claims 18, 22, 24, and 26 have been canceled. Claims 29-33 have been added. Claims 1-16 and 29-33 remain pending. 
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16 and 29-31, drawn to a method of modulating the development of a mesenchymal stem cell.

Group II, claim(s) 32, drawn to a mesenchymal stem cell produced by modulating the development.

Group III, claim(s) 33, drawn to a mesenchymal stem cell in a collagen fibronectin matrix.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1. 
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) a product and a process specially adapted for the manufacture of said product; (2) a product and a process of use of said product; (3) a product, a process specially adapted for the manufacture of the said product, and a use of the said product; (4) a process and an apparatus or means specifically designed for carrying out the said process; or (5) a product, a process specially adapted for the manufacture of the said product, 
Applicant’s election without traverse of Group I, and the species of a combination of collagen and fibronectin, and a combination of pressure and temperature, in the reply filed on 1/20/2022 is acknowledged. Claims 32 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/2022.
Examination on the merits commences with claims 1-16 and 29-31 being considered ONLY. The requirement is deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from claim 1 and recites the limitation wherein the gel matrix is a “2-dimensional gel matrix”. Claim 1 limits to a cell being suspended in the gel matrix. It is unclear how a substance, such as a cell, can be suspended in something that is only in 2 dimensions. As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required. 
Claim 29 depends from claim 1 and recites the limitation wherein the mesenchymal stem cell exhibits a rounded morphology. Claim 1 recites a method of modulating the development of a mesenchymal stem cell. It is unclear at what point the mesenchymal stem cell being modulated by the method steps in claim 1 exhibits a rounded morphology. For example, it is unclear if the mesenchymal stem cell exhibits a rounded morphology (1) prior to the suspension step, (2) following or during the suspension step, (3) following the exposing step, or (4) throughout the entire method. As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required.
Claim 30 depends from claim 1 and recites the limitation wherein the mesenchymal stem cell is arrested in the cell cycle. Claim 1 recites a method of modulating the development of a mesenchymal stem cell. First, it is unclear how development of a cell that is arrested in the cell 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3, 5 10-12, 14 and 29-30 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ozbas et al (U.S. PUB 20070128175; reference A).
Regarding claims 1-3, 5 and 14, Ozbas teaches a method comprising suspending and encapsulating mesenchymal stem cells in a hydrogel matrix with a rigidity ranging from 100 Pa to 550 Pa, wherein the gel is exposed to temperature and pressure of the environment which results in an increase rigidity over time (see Example 3 and Figure 30B). 
Regarding claim 11, Ozbas gel with encapsulated cells reads on being “3-dimensional” (see Figure 29).
Regarding claim 12, Ozbas teaches the that the medium supporting the cells comprises fetal bovine serum (FBS) (see Example 3).
Regarding claim 29, Ozbas shows that cells in the gel have a rounded morphology (see Figure 29).

As the limitations of claim 10 are wholly indefinite, claim 10 is rejected along with claim 1 from which is depends.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Healy et al (US PGPUB 20070026518).
Regarding claim 1, Healy is drawn to polymer-based hydrogel substrates (reads on “gel matrix”) for modulating stem cell adhesion, stem cell growth, stem cell proliferation, stem cell self-renewal, stem cell differentiation, or combinations thereof (see abstract and paragraphs [0007], [0046] and [0236]). Regarding claim 1, Healy teaches that mesenchymal stem cells (MSCs) are a useful type of stem cell to be used with the polymer-based hydrogel substrates (see paragraphs [0010] and [0056]). Regarding claim 1, Healy teaches the polymer-based substrate contains crosslinking agents (reads on “gelling agent”) and that the stem cells can be encapsulated within the polymer-based substrate during its synthesis (reads on “suspending”) (see paragraph [0242]). Regarding claim 1, Healy teaches an exemplary embodiment, the 
Regarding claims 1-3, Healy teaches that one of the factors that can be used to manipulate the shear modulus is temperature (reads on “growth modulating factor”) (see paragraphs [0227] – [0241]). Regarding claim 3, any pressure level present, including atmospheric pressure, reads on “pressure”. Since Healy does not teach carrying out the method in the absence of pressure, Healy’s teachings read on the limitation of pressure. 
Regarding claim 4, Healy teaches medium comprising growth factors can be added to the polymer-based substrates (reads on “induction medium”) to facilitate growth and differentiation of the cells (see paragraphs [0062], [0063] and [0291]).
Regarding claim 5, Healy teaches that the exposure to the change in temperature, or other modulators, can increase the shear modulus of the gel such that it can mimic the native matrix surrounding stem cells (see paragraphs [0227] – [0241]).
Regarding claim 6, Healy teaches the material with the stem cells bound thereto can be shifted from the first state in which the cell population is essentially non-differentiated into the second state, more closely mimicking an ECM, inducing the stem cells to commit to a lineage (see paragraphs [0227] – [0241]).
Regarding claim 7, Healy teaches fibrinogen may be used in the polymer-based substrate (see paragraph [0168]).
Regarding claim 11, Healy substrate with encapsulated cells reads on being “3-dimensional”.
Regarding claim 12, Healy teaches the that the medium supporting the cells may comprise fetal bovine serum (FBS) (see paragraphs [0291] and [0326]).

Regarding claim 14, Healy teaches the polymer-based substrate has a shear modulus of about 100 Pa to 5 kPa, and that the shear modulus of the gel can be selected such that it can mimic the native matrix surrounding stem cells (see paragraphs [0227] – [0241]).
Regarding claim 15, Healy teaches in an exemplary embodiment, the polymer-based substrate comprises and adhesion peptide from ECM molecules (reads on adhesion protein) (see paragraphs [0009] and [0012]). 
Regarding claim 16, Healy teaches the ECM components in the polymer-based substrate may include collage and fibronectin (see paragraph [0065]).
Healy does not exemplify using all the features that Healy teaches are useful in Healy’s methods. 
A person of ordinary skill in the art would have had a reasonable expectation of success in using MSCs as the stem cells in Healy’s method because Healy specifically highlights that MSCs can be used in the methods. The skilled artisan would have been motivated to use MSCs as the stem cells in Healy’s method because Healy specifically teaches that these are a preferred type of stem cell and that they are useful since they are capable of differentiating into various cell lineages (see paragraph [0056]).
A person of ordinary skill in the art would have had a reasonable expectation of success in using the ECM components and ECM mimicking rigidities, including those of 250 Pa, in Healy’s method because Healy specifically that ECM components and ECM mimicking rigidities, including ranges that overlap with 250 Pa, can be used in the methods. The skilled artisan would have been motivated to use ECM components and ECM mimicking rigidities in Healy’s method because Healy specifically teaches that it is useful to mimic the native matrix surrounding stem cells and that it is useful to mimic the ECM of the cell type which the stem cell is differentiating into.

As the limitations of claim 10 are wholly indefinite, claim 10 is rejected along with claim 1 from which is depends.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Healy et al (US PGPUB 20070026518) as applied to claims 1-7 and 10-16 above, and further in view of Ju et al (2007, Biomaterials 28 (2007) 2097–2108; reference U).
The teachings of Healy are discussed and relied upon above. 
Healy does not teach the source or the amount of the fibrinogen.
Ju is drawn to teachings of gels made from fibrinogen/fibrin, and Ju teaches cells can be embedded within fibrin gels since the polymerization process is non-toxic, making fibrin an attractive scaffold for transplanted cells (see abstract). Regarding claim 9, Ju teaches the gels are made with 3 mg/ml fibrinogen (see col. 2 on page 2098).  Regarding claim 9, Ju teaches gels made from fibrinogen from mammalian sources degrade rapidly and may be contaminated with blood-borne pathogens such as HIV, hepatitis C, and prion, and therefore it is useful to look to other species for a source of fibrinogen (see col. 1 on page 2098). Regarding claim 9, Ju teaches the fibrin proteins from salmon fibrinogen (reads on heterothermic animal) gels more resistant to proteolysis than those made from mammalian fibrins (see col. 2 on page 2106).

	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
	
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Healy et al (US PGPUB 20070026518) as applied to claims 1-7 and 10-16 above, and further in view of Jain et al (US PGPUB 20060140914; reference B).
The teachings of Healy are discussed and relied upon above. 
Healy is silent as to if the collagen is type-I collagen.
Regarding claim 31, Jain teaches that type-I collagen, together with fibronectin, is useful for making gels that support mesenchymal stem cells (see paragraph [0116]).
It would have been obvious to combine Healy and Jain to use that type-I collagen, together with fibronectin, in Healy’s hydrogel. A person of ordinary skill in the art would have had a reasonable expectation of success in using type-I collagen as the collagen in Healy’s hydrogel because Jain teaches that type-I collagen, together with fibronectin, is useful for making gels that support mesenchymal stem cells. The skilled artisan would have been motivated to use type-I collagen as the collagen in Healy’s hydrogel because while Healy teaches that both collagen and fibronectin are useful in the gel, Healy does not disclose what type of collagen should be used and this deficiency is made up by the Jain reference.
.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-16 and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 11083190. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite methods of modulating the development of mesenchymal stem cells using gels with overlapping rigidities. While the claims of Patent No. 11083190 do not limit to all the additives of the gel, each of these components, such as collagen, fibronectin, and fibrinogen are disclosed as embodiments of the claimed method. Therefore the instant claims are not distinct from the reference Patent.

Conclusion

No claims are free of the art. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653